Filed 5/10/22 P. v. Delacruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F083165
           Plaintiff and Respondent,
                                                                                      (Merced Super. Ct.
                    v.                                                                 No. 21CR-01662)

 GONZALDO DELACRUZ,
                                                                                          OPINION
           Defendant and Appellant.



         APPEAL from orders of the Superior Court of Merced County. David W.
Moranda, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Kari
Ricci Mueller, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                            FACTS
       On April 30, 2021, the Merced County District Attorney filed a complaint
charging defendant with one count of making criminal threats. (Pen. Code, § 422.)1 At a
hearing on May 19, 2021, defense counsel declared a doubt as to defendant’s
competency. The court suspended criminal proceedings pursuant to section 1368 and
appointed a Dr. Zimmerman to evaluate defendant.
       Dr. Zimmerman prepared a report. Based on the report, the court declared
defendant incompetent to stand trial on July 2, 2021.
       On July 20, 2021, defendant filed a written Marsden2 motion. A declaration
attached to the motion appears to have been preprinted, with blanks where defendant’s
name was handwritten. The declaration had several preprinted grounds for the Marsden
motion, with a checkbox next to each. Defendant checked the boxes next to paragraphs
indicating: counsel refused to confer with defendant concerning preparation of the
defense; counsel failed to communicate with defendant; counsel failed to perform
investigation(s) critical and necessary to the defense; counsel failed to file a motion
critical to the defense; counsel failed to present evidence critical to the defense; and
counsel failed to declare prejudice and/or conflict.
       In a handwritten attachment to the motion, defendant said he had told his attorney
on May 19, 2021, that he wanted to invoke his right to a speedy trial. Yet, when court
resumed that day, counsel “went against my interest stating to the judge PC1368 without
perform[]ing an investigation or presenting evidence.” Counsel later told him that he
would have gotten in trouble if he had invoked defendant’s right to a speedy trial.
       The handwritten attachment also stated that defendant had requested copies of all
the minute orders in his case, and “a copy of my constitutional rights.” Yet, as of June
22, 2021, defendant had not received the requested items.

       1   All further statutory references are to the Penal Code unless otherwise stated.
       2   People v. Marsden (1970) 2 Cal.3d 118.

                                               2.
       The handwritten attachment further alleged that counsel had caused undue delay
by having criminal proceedings suspended.
       On August 4, 2021, the court held a Marsden hearing. The court began by saying
that “[i]t’s been indicated that” a breakdown in communication between defendant and
counsel had occurred. The court said, “Right now, I just want to talk about whether
there’s a breakdown in the communication. You can go ahead and tell me about it.”
       Defendant emphasized the handwritten attachment to his Marsden motion. When
asked if he had anything to add, defendant said counsel was going against his best
interests. When asked how counsel was doing that, defendant identified two things.
First, defendant said, “Him going – basically, as him taking the MDOC medical –
medical records and they’re inconclusive. I was not on drugs. They stated that I’m
bipolar. [¶] How can a nurse state that I’m bipolar? She’s not a doctor.” Second,
defendant noted that he had requested that counsel invoke his right to a speedy trial, but
counsel instead declared a doubt as to defendant’s mental competency.
       Counsel responded that he would like to “preserve confidentiality” with defendant.
He said that he declared a doubt as to defendant’s competency and put the reasons for
that declaration on the record. Counsel then said he would “submit.”
       The court stated that some of defendant’s argument were coherent, and others
were not. The court found that defendant’s competency issues were hindering his
relationship with counsel, but those issues would be present regardless of who
defendant’s counsel was. The court denied defendant’s Marsden motion.
       Defendant then requested “proof of jurisdiction over subject matter” and declared
that he reserved his rights under “Uniform Code 1-308 without prejudice.” The court
stated defendant’s request was “noted.”




                                             3.
                                       DISCUSSION
I.       The Court Did Not Err Under Marsden
         Law
         Criminal defendants are entitled to the assistance of court-appointed counsel if
they are unable to employ private counsel. (People v. Marsden, supra, 2 Cal.3d at
p. 123.) The court has some discretion in determining whether a substitution of counsel
is needed to prevent substantial impairment or denial of this right. (Id. at p. 123.) It is
improper for the court to try to exercise this discretion without affording the defendant an
opportunity to present argument or evidence on the issue. (Id. at pp. 123–124.) These
opportunities for defendant to express the grounds for a substitution request are called
Marsden hearings.
         “[A] Marsden hearing is not a full-blown adversarial proceeding, but an informal
hearing in which the court ascertains the nature of the defendant’s allegations regarding
the defects in counsel’s representation and decides whether the allegations have sufficient
substance to warrant counsel’s replacement.” (People v. Hines (1997) 15 Cal.4th 997,
1025.)
         “A trial court should grant a defendant’s Marsden motion only when the defendant
has made ‘a substantial showing that failure to order substitution is likely to result in
constitutionally inadequate representation’ [citation], or stated slightly differently, ‘if the
record shows that the first appointed attorney is not providing adequate representation or
that the defendant and the attorney have become embroiled in such an irreconcilable
conflict that ineffective representation is likely to result.’ ” (People v. Hines, supra, 15
Cal.4th at pp. 1025–1026.)
         Analysis
         Defendant complains the trial court’s “only inquiry of trial counsel” was to ask,
“Mr. Noguera?” However, this question came immediately after the court had defendant



                                               4.
identify the specific grounds for the Marsden motion. In context, it was clear that the
court was asking trial counsel for his response to defendant’s claims.
       As the trial court would later note, some of defendant’s statements were
incoherent. For one, defendant’s discussion of medical records did not make a coherent
connection to inadequate representation by counsel. Because this ground was not stated
in a comprehensible fashion, counsel could not be expected to offer a helpful, substantive
response.
       However, as the trial court also noted, some of defendant’s statements were
coherent. Specifically, defendant coherently alleged that he directed counsel to invoke
his right a speedy trial and yet counsel failed to do so. When prompted to respond to
defendant’s claims, trial counsel noted that he had declared a doubt as to defendant’s
competency.3 We note that section 1368, subdivision (b) expressly contemplates counsel
informing a court that he or she believes their client is mentally incompetent. Pursuant to
that provision, counsel declared a doubt as to defendant’s mental competency at the May
19, 2021, hearing. This is relevant in explaining why counsel did not invoke his client’s
speedy trial right, considering that criminal proceedings were suspended upon counsel’s
declaration of doubt as to mental competency.
       Defendant notes the trial court did not ask counsel about any “investigations or
motions” as referenced in the written Marsden motion. However, the Marsden motion’s
reference to counsel allegedly failing to conduct appropriate investigations or file critical
motions was unspecific, check-the-box boilerplate. Defendant did not provide anything
specific on these topics for the court to ask counsel about.4




       3Counsel also said he wanted to “preserve confidentiality.” This is peculiar,
because the hearing was held in closed court, with only the court, defense counsel, and
defendant present.
      4 Except for the specific grounds addressed above.



                                              5.
       Defendant cites People v. Munoz (1974) 41 Cal.App.3d 62, in which defendant
Munoz alleged counsel told him he was guilty and had no chance. Munoz accused his
attorney of not wanting to defend him. Munoz held the court erred in denying the
Marsden motion without an inquiry into the “state of mind” of counsel. (Id. at p. 66.)
Defendant contends the court made a similar error in the present case.
       Munoz does not stand for the proposition that courts must inquire into counsel’s
state of mind at every Marsden hearing. In Munoz, the defendant made specific claims
indicating counsel was not vigorously defending him – e.g., counsel telling defendant he
was guilty and had no chance. In response to that “serious accusation,” counsel was
silent. (People v. Munoz, supra, 41 Cal.App.3d at p. 66.) In that circumstance, the court
should have sought explanation from counsel. But, in that case, there was a specific
reason to inquire into counsel’s state of mind: the defendant’s allegations of specific
things counsel had said suggesting a possible failure to vigorously defend. In the present
case, there was an adequate explanation for the comprehensible grounds for substitution
advanced by defendant. No further inquiry was required.
II.    Defendant Did Not Make a Request to Represent Himself
       Defendant next argues the court improperly “denied” him the right to represent
himself. But there was apparently nothing to “deny,” because defendant does not cite
anything in the record establishing defendant made a request to represent himself.
       Law
       Under Faretta v. California (1975) 422 U.S. 806, a defendants’ choice to represent
themselves must be honored. (Id. at p. 834.) To invoke this right, the defendant must
make an unequivocal assertion of the right to self-representation. (People v. Marshall
(1997) 15 Cal.4th 1, 20–23.)
       Analysis
       At the beginning of a hearing on July 30, 2021, the court told defendant it had seen
his request for a Marsden hearing, “but because right now you are – criminal proceedings

                                             6.
have been suspended and you’ve been found incompetent, you can’t act as your own
attorney.” The court made a similar statement later in the hearing, “I mean, if he’s
incompetent they can’t really represent themselves, first of all, and they can’t have a
Marsden.”
       These statements by the court do suggest a conflation of the issues of substituting
counsel under Marsden with the issue of self-representation under cases like Faretta.
However, defendant has failed to show these comments were anything other than
editorial “dicta.” More importantly, comments by the court cannot constitute a Faretta
motion/request by defendant.
       The defendant insists the court “was not without jurisdiction to entertain a Faretta
motion.” That may well be, but defendant offers no record citation establishing that any
such motion was made in this case.
                                     DISPOSITION
       The court’s July 30, 2021, and August 4, 2021, orders are affirmed.



                                                            POOCHIGIAN, ACTING P. J.
WE CONCUR:



DETJEN, J.



SNAUFFER, J.




                                             7.